Citation Nr: 1500701	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for sinus headaches.

2. Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1999 to January 2003.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's claims were previously before the Board in May 2012 and February 2014, at which time they were remanded for additional development.  In July 2014, the RO issued a supplemental statement of the case (SSOC) and the Veteran's claims were returned to the Board for further appellate review.  

The Board notes that in August 2009, the Veteran submitted a VA Form 21-22 appointing Vietnam Veterans of America (VVA) as his representative.  However, in its February 2014 remand, the Board noted that the Veteran had submitted a VA Form 21-22 dated in June 2012 appointing the Texas Veterans Commission (TVC) as his new representative.  The VA Form 21-22 was not, on its face, acknowledged by TVC; however, the form was forwarded by a county service officer who, by his remarks, clearly intended the form to be acceptable to VA as an appointment of TVC as the representative of record.  Moreover, on July 28, 2014, TVC submitted an expedited processing waiver indicating that neither the Veteran, nor TVC had any additional evidence to submit, and requested that the Veteran's appeal be forwarded to the Board immediately.  Given this sort of action by TVC and its agents, the Board finds that the June 2012 appointment was in fact accepted by TVC and consequently amounted to revocation of any previously executed appointments.


REMAND

In May 2012, the Board remanded the Veteran's claim of entitlement to a rating in excess of 10 percent for sinus headaches and his claim of entitlement to a compensable rating for allergic rhinitis for additional development.  Therein, the Board requested that the Veteran be provided with a VA examination to assess the severity of both disabilities.  The Board specifically directed the agency of original jurisdiction (AOJ) to schedule the examination during the spring time.  The Veteran was subsequently provided a VA examination in August 2012.  

In February 2014, the Board found that the previous examination did not amount to substantial compliance with the May 2012 remand and therefore issued a new remand requiring that the Veteran again be scheduled for an examination in the spring time.  Curiously, the Veteran was thereafter provided with a VA examination in February 2014.  

The Board takes judicial notice of the fact that "Spring" 2014 began on March 20, 2014 and ended on June 21, 2014.  (The Board may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995).)  Consequently, the Board finds that a remand is again required in order to schedule the Veteran for a VA examination during the spring time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that AOJ compliance with remand directive is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  

Additionally, in its February 2014 remand, the Board required that the examiner address and discuss contentions (submitted by the Veteran's former representative) pertaining to the efficacy of CT scans and magnetic resonance imaging (MRI) versus rhinometry in assessing the percentage of nasal obstruction and the severity of allergic rhinitis.  Specifically, the Board requested that if the examiner found that rhinometry, peak nasal flow inspiratory flow, and acoustic rhinometry are not warranted and/or inappropriate, he or she must provide a discussion as to why, and provide a discussion as to why the administered tests and studies are adequate and/or superior.  In the resulting February 2014 examination report, the examiner noted that rhinometry, peak nasal flow inspiratory flow, and acoustic rhinometry were not available at that facility and asserted that nasopharyngoscopy provided an adequate assessment of degree of nasal obstruction as well as the severity of current allergic rhinitis.  

A medical examiner must provide articulated reasoning so that the Board may conclude that he or she has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  While the Board understands that certain medical tests may not be available at all facilities, and understands that the examiner believes that the tests administered to the Veteran are adequate, the explanation given by the examiner in the February 2014 examination report is lacking.  Consequently, the Board finds that the examiner must address in detail why the tests employed are sufficient to come to such a conclusion.  See Stegall, supra.

Accordingly, the case is REMANDED to the AOJ for the following action:

1. The AOJ should schedule the Veteran for a VA examination with respect to his service-connected allergic rhinitis to be conducted between March 20 and June 21, 2015.  The claims file should be provided to and contemporaneously reviewed by the examiner in connection with the examination.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his allergic rhinitis, with an emphasis on the percentage of nasal obstruction and the presence of polyps.  

All indicated tests and studies deemed appropriate by the examiner must be accomplished, and all clinical findings should be reported in detail.  In determining which tests and studies to administer, the examiner must address and discuss the August 2013 contentions pertaining to the efficacy of CT scans and MRI versus rhinomanometry, peak nasal inspiratory flow, and acoustic rhinometry in assessing the percentage of nasal obstruction and, generally, the severity of allergic rhinitis.  The examiner should provide a thorough rationale for all rendered opinions.  Specifically, the examiner must discuss whether tests employed by VA in evaluating the Veteran are sufficient for making findings pertinent to the rating criteria.  

2. The AOJ should provide the Veteran a VA examination with respect to his service-connected sinus headaches to be conducted between March 20, and June 21, 2015.  The claims file should be provided to and contemporaneously reviewed by the examiner in connection with the examination.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his sinus headaches.  

All indicated tests and studies deemed appropriate by the examiner must be accomplished, and all clinical findings should be reported in detail, to include the frequency and duration of incapacitating episodes of sinusitis requiring prolonged antibiotic treatment, as well as the frequency and duration of non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  The examiner should provide a thorough rationale for all opinions.  

3. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claims in light of all pertinent evidence and legal authority.  If a benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

